DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 15-18, 20-23,25,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bendix U.S. 1,746,925 in view of Carminati et al. U.S. 20200378459 and Fuller U.S. 2006/0272909.
Regarding claims 15,22 Bendix shows a brake drum with a corrosion resistant zinc coating and a
wear/anti-abrasion coating comprising chromium can be applied via a
‘sherardizing'/galvanizing/electrodeposition etc. process (i.e. diffusion) as discussed in page 1 col 2
around lines 90+.
Lacking in Bendix is a specific showing of a vehicle brake disc.
The reference to Carminati shows it is well known to provide a protective coating to a brake disc
comprising two steps. As stated in the abstract a first layer/coating comprised of chromium carbide is applied to the disc followed by a second step of applying a second layer comprising tungsten carbide.

As stated in para 0152 of Carminati:
Making the base protective coating 30 in two distinct deposition steps, using a coarser particle
size for the formation of the first layer and a finer particle size for the formation of the second layer (with finishing function), allows to obtain a coating which already at the end of the deposition has the required surface finish characteristics, as a function of the subsequent surface protective coating deposition. Such desired surface finishing characteristics can be obtained without needing to grind and/or perform other surface finishing operations for the coating. The particles deposited in the second step fill the coarse roughness on the surface of the base layer. Advantageously, the surface finishing level of the coating can be adjusted by adjusting the particle size of the particles deposited in the second step.
The reference to Fuller et al. shows it is known to provide a coating to gray iron brake discs. This
coating is comprised of a first ‘sacrificial corrosion component’ and a second component to optimize
wear. The first component may be zinc (see abstract and claim 13) while the second component may be
selected from well known carbides etc. See para 0036. see claim 1.
Although not applied see also the references to Hampton shows it is well known to apply both
anti-wear and anti corrosion layers, as separate layers, to a brake disc. See the layers at 24,26 and claim
1. See Lembach et al. at least the abstract and col. 4.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have applied the zinc corrosion coating of Bendix to a brake disc (in the form of a
first anti-corrosion layer), as taught by Carminati and Fuller, to protect the brake disc against the
corrosive effects of the environment.  To have followed this by applying an anti-wear/abrasion layer onto the anti-corrosion layer by the method of HVOF spraying silicon carbide particles onto the surface would have been obvious since silicon carbide is a notoriously well known and widely used ceramic coating for this purpose.  See Fuller claim 3 for example.

claimed requirements. For instance with respect to claims 17,22 note the hardness of the Zn coating discussed in Fuller in the table in para 0037. To have modified the Zn layer in Bendix, as modified, to the
claimed HRC hardness would have been obvious to tailor the device to a specific application or vehicle.
4. 	Claim s 19,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendix U.S.
1,746,925 / Carminati et al. U.S. 20200378459 and Fuller U.S. 2006/0272909, as applied to claim 15, and
further in view of Khambekar et al. U.S. 2004/0031652.
Regarding claims 19,24 to have smoothed the surface of the anti-abrasion layer in a finishing
step would have been obvious, as taught by Knambekar in paragraph 0084 and claim 46, simply
to smooth out any irregularities which could damage, or contribute to the increased wear of the brake
pads during application of the brakes.
Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive.
Applicant’s primary argument is that:
Claim 15 recites an anti-abrasion layer is applied by high-velocity flame spraying SiC particles without the presence of additional metal particles. In contrast, neither Bendix, Carminati, nor Fuller, taken individually or in combination, appear to teach this feature. More particularly, Bendix teaches a first layer which is a corrosion resistant zinc coating applied by sherardizing and Carminati teaches high-velocity flame spraying a first layer of chromium carbide and nickel-chromium and a second layer of tungsten carbide and iron, chromium, and aluminum (see Bendix, at page 1, col 2, lines 90+, and Carminati, at paragraphs [0079] and [0088]). Accordingly,
Carminati teaches one skilled in the art that a high-velocity flame sprayed layer with
carbide and metal particles is required, and fails to disclose or suggest high-velocity flame
spraying SiC particles without the presence of metal particles to form an anti-abrasion
layer as recited in Claim 15. Fuller fails to cure the deficiency(ies) in Bendix and Carminati.
As such, Applicant respectfully submits that independent Claim 15 distinguishes over
Bendix, Carminati, and Fuller.
At the outset It is noted that nowhere in claim 15 is the limitation “… without the presence of additional metal particles..”  found.
Notwithstanding this argument the base reference that was used was Bendix 1,746,925.  This reference is to a brake drum that has a zinc layer that is attached to the surface of the brake drum by galvanizing or sherardizing (lines 90-92 of col. 2) in a well known manner.  A second layer of chromium is then provided on top of this layer.  Note that Bendix is not locked into chromium but can use “similar relatively non-oxidizable metals” combined with metal.
It is notoriously well known in the art that coatings applied to brake drums can also be applied to brake discs since both structures form the base of a vehicle braking system.  Although not applied see Kadel 4,995,484 or Takakusagi et al. 7,261,191.
Carminati et al. shows it is well known to provide a protective coating to a brake disc
comprising two steps. As stated in the abstract a first layer/coating comprised of chromium carbide is applied to the disc followed by a second step of applying a second layer comprising tungsten carbide. Both layers may be applied using a variety of high velocity spraying techniques.
The reference to Fuller et al. shows it is known to provide a coating to gray iron brake discs. This
coating is comprised of a first ‘sacrificial corrosion component’ and a second component to optimize wear. The first component may be zinc (see abstract and claim 13) while the second component may be selected from well known carbides etc. See para 0036. see claim 1.  See also claim 3 where ‘silicon carbide’ is among a list of carbides that may be used along with tungsten carbide and chromium carbide.
Since it is notoriously well known that coatings which are applied to brake drums may also be used with brake discs (and that these components are in some vehicle applications interchangeable), and that silicon carbide is a notoriously well known and commonly used compound in disc/drum brake coatings, the examiner maintains the position that one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have combined the teachings of the references to Bendix, Carminati and Fuller to create a brake disc with the claimed properties of claim 15 since these references overlap in their teachings and collectively teach all of the claimed components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/1/21